Per Curiam.

According to her complaint, relator, Elizabeth A. Papp, is the defendant in a divorce and custody dispute pending before respondent, Judge Thomas F. Norton of the Trumbull County Court of Common Pleas, Division of Domestic Relations. Papp seeks a writ of mandamus to compel Judge Norton to hear and timely dispose of various motions and to issue judgment entries accordingly.
On February 10,1993, we issued an alternative writ, 66 Ohio St.3d 1412, 607 N.E.2d 11, ordering Judge Norton to answer by March 2,1993 and show cause why the peremptory writ of mandamus should not be granted. As of this date, Judge Norton has not responded to our order. R.C. 2731.10 provides:
“If no answer is made to an alternative writ of mandamus, a peremptory writ must be allowed against the defendant \sic, respondent].”
R.C. 2731.10 establishes that the failure to answer an alternative writ is grounds for the court to issue the requested writ of mandamus. Accordingly, the peremptory writ is granted.

Writ granted.

Moyer, C.J., A.W. Sweeney, Douglas, Wright, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.